IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-10158
                           Summary Calendar


UNITED STATES OF AMERICA

          Plaintiff - Appellee

     v.

RODNEY ADAM HURDSMAN

          Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:01-CR-49-1
                       --------------------
                         October 10, 2002

Before KING, Chief Judge, and DeMOSS and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     The Federal Public Defender (FPD), appointed to represent

appellant Rodney Adam Hurdsman, has moved for leave to withdraw

and has filed a brief as required by Anders v. California,

386 U.S. 738 (1967).   Hurdsman has filed a response.

     Our independent review of the brief, the record, and the

response discloses no nonfrivolous issue in this appeal.

Accordingly, the motion for leave to withdraw is GRANTED, the FPD


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-10158
                                 -2-

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.   See 5TH CIR. R. 42.2.

     IT IS FURTHER ORDERED that Hurdsman’s motion for

substitution of counsel is DENIED.

     We do not address the issues of ineffective assistance of

counsel and prosecutorial misconduct because they are raised for

the first time on appeal.   See United States v. Palmer, 122 F.3d

215, 221-22 (5th Cir. 1997).

     APPEAL DISMISSED as frivolous.